UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 2, 2015 FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-23976 (Commission File Number) 54-1232965 (IRS Employer Identification No.) 112 West King Street Strasburg, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (540) 465-9121 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On September 28-29, 2015, First National Corporation (the “Company”) participated in the 11th Annual FIG Partners Bank CEO Forum in Atlanta.An investor presentation, which includes information regarding the Company’s financial results, business strategies and trends, is intended to be made available to shareholders, analysts and investors. A copy of the presentation to investors is furnished as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Decription First National Corporation investor presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST NATIONAL CORPORATION (Registrant) Date: October 2, 2015 By: /s/ M. Shane Bell M. Shane Bell Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description First National Corporation investor presentation
